  Case 18-80020       Doc 45    Filed 02/11/19 Entered 02/11/19 12:48:06            Desc Main
                                  Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     WESTERN DIVISION

 In re:                                         )
                                                )
 CROFTS, JERRY T                                )   Bankruptcy Case No. 18-80020 TML
 CROFTS, JANIS K                                )   Chapter 7
                                                )
 Debtor(s).                                     )


                                     CERTIFICATE OF SERVICE


       The undersigned certifies that on February 11, 2019, I served by prepaid first class mail a
copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline to
Object (NFR) on all parties listed below at the addresses contained therein.

          CROFTS, JERRY T
          CROFTS, JANIS K
          1211 W. 3RD ST.
          STERLING, IL 61081

          RICHARD O AINSWORTH
          CROSBY LAW FIRM
          475 EXECUTIVE PARKWAY
          ROCKFORD, IL 61107
          (Via ECF Electronic Transmission)

          Discover Bank
          Discover Products Inc
          PO Box 3025
          New Albany, OH 43054-3025

          Bank of America, N.A.
          P O Box 982284
          El Paso, TX 79998-2238
 Case 18-80020     Doc 45    Filed 02/11/19 Entered 02/11/19 12:48:06   Desc Main
                               Document     Page 2 of 2


        American Express National Bank
        c/o Becket and Lee LLP
        PO Box 3001
        Malvern, PA 19355-0701

/s/ Debbie M. Harris
JAMES E. STEVENS, Trustee
6833 Stalter Drive
Rockford, IL 61108
(815) 962-6611
jstevens@bslbv.com
